Citation Nr: 1508458	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-07 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to April 1984 and from January 1989 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the RO implicitly reopened the Veteran's claims of service connection for high cholesterol and hypertension by addressing these issues on the merits in a March 2012 statement of the case and an October 2013 supplemental statement of the case, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been received, that is where the analysis must end; thus, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has recharacterized the issues accordingly as shown on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The reopened issue of entitlement to service connection for hypertensive vascular disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a final decision issued in March 2005, the RO determined that the Veteran's claim for service connection for hypertension remained denied because new and material evidence had not been received.

2.  Evidence added to the record since the final March 2005 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  In a final decision issued in December 2008, the RO denied the Veteran's claim of entitlement to service connection for high cholesterol on the basis that the evidence did not show a current disability.

4.  Evidence added to the record since the final December 2008 denial is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for high cholesterol.


CONCLUSIONS OF LAW

1. The March 2005 rating decision that determined that the Veteran's claim for service connection for hypertension remained denied because new and material evidence had not been received is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The December 2008 rating decision that denied the Veteran's claim of entitlement to service connection for high cholesterol is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2014)].

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for high cholesterol.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

 In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra,  the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154,38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hypertension is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Regarding the Veteran's application to reopen his claim of entitlement to service connection for high cholesterol, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2011 letter, sent prior to the initial unfavorable decision issued in April 2011, advised the Veteran that his claim for service connection for high cholesterol had been previously denied in a December 2008 rating decision on the basis that such was a laboratory finding and not a chronic disability subject to service connection.  He was further informed of the definition of new and material evidence, the evidence and information necessary to substantiate his underlying service connection claim, and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, the Board acknowledges that the Veteran's service treatment records for his period of service from December 1979 to April 1984 have not been obtained.  In such instances where service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Additionally, if VA's efforts to obtain relevant records are unsuccessful, VA must provide the claimant with notice of such. 38 C.F.R. § 3.159(e)(1).

In the instant case, the Board finds that the AOJ made attempts to obtain these records in 2003 and again in 2013 with negative results.  The AOJ notified the Veteran of its failure to obtain these service treatment records in an October 2013 letter.  Additionally, the AOJ advised the Veteran to submit any copies of the records in his possession and notified him that he could submit alternative sources of evidence.  However, the Veteran did not submit any additional service treatment records.  In October 2013, the AOJ issued a formal finding on the unavailability of service treatment records for the period of service from December 1979 through April 1984.  Based on the AOJ's efforts, as detailed in the formal finding memorandum, the Board determines that any further efforts to obtain these service treatment records for the Veteran would be futile.

The Board notes that the Veteran has not been provided with a VA examination in the instant case; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

As previously noted, the AOJ exhausted all efforts to locate the Veteran's complete service treatment records with negative results.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).




A.  Hypertension

By way of background, the Veteran's claim of entitlement to service connection for hypertension was originally denied in a September 2003 rating decision on the basis that the evidence failed to show a current diagnosis of hypertension.  At such time, the RO considered the Veteran's available service treatment records and June 2003 and August 2003 VA examination reports.  

Thereafter, in a March 2005 rating decision, the RO determined that the Veteran's claim for service connection for hypertension remained denied because new and material evidence had not been received.  In this regard, the RO noted that the Veteran had not provided medical evidence, or directed VA to medical evidence, to show that he had been clinically diagnosed with hypertension related to his military service.  At such time, the RO considered additional service treatment records that were received in December 2003.  In this regard, such service treatment records show periodic high blood pressure readings from June 1998 through June 2002, a diagnosis of hypertension on a February 2002 examination, and an assessment of "borderline HTN" on the Veteran's retirement physical examination in May 2002.  The record also contained the Veteran's lay statements regarding consistent high blood pressure readings.

In March 2005, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for hypertension was received until February 2011, when VA received his application to reopen such claim. Therefore, the March 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for hypertension was received prior to the expiration of the appeal period stemming from the July 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the RO's March 2005 rating decision includes a private treatment record from March 2011 showing blood pressure readings of 147/101, 146/110, 140/108, and 138/106.  Based on these readings, the Veteran's treating physician diagnosed him with hypertension and prescribed blood pressure medication.  In April 2011, it was noted that the Veteran had hypertension and was still on blood pressure medication.  

Such evidence was not previously on file at the time of the RO's March 2005 rating decision; thus, it is new.  Furthermore, it is material because it constitutes competent medical evidence of a current diagnosis of hypertension, an element not present at the time of the March 2005 rating decision.  This evidence relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of other evidence, and raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim, and the Veteran's claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), Shade, supra.

B.  High Cholesterol

The Veteran's claim of entitlement to service connection for high cholesterol was originally denied in a December 2008 rating decision on the basis that the evidence merely showed a laboratory finding of high cholesterol, rather than a chronic disability subject to service connection.  At such time, the RO considered VA treatment records dated June 2002 through July 2008, an August 2003 VA hypertension examination, the Veteran's service treatment records, and the Veteran's lay statements.  In this regard, service treatment records show elevated cholesterol levels.  VA treatment records also show high cholesterol levels and diagnoses of and treatment for hyperlipidemia.

In December 2008, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for high cholesterol was received until February 2011, when VA received his application to reopen such claim. Therefore, the December 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for high cholesterol was received prior to the expiration of the appeal period stemming from the December 2008 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

Evidence received subsequent to the RO's December 2008 rating decision includes private treatment records dated November 2007 through April 2011.  Pertinent to the claim on appeal is a treatment note dated April 2011, wherein the writer notes that the Veteran will be checked in three months for "cholesterol issues."  There is no other mention of high cholesterol within these records.  This evidence, while "new" in the sense that it was not previously of record, is not "material" because, at best, it merely shows continuing notations of elevated blood cholesterol, a finding which was already of record at the time of the prior December 2008 rating decision.  

Significantly, elevated cholesterol and hyperlipidemia are not recognized as disabilities for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The term "disability" for VA purposes refers to impairment of earning capacity.  In that regard, Congress has specifically limited entitlement to service connection to diseases or injuries which have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Allen v. Brown, 7 Vet. App. at 448 (1995).  Here, there is no evidence showing that the Veteran's high cholesterol has resulted in such a disability.

Based on the foregoing, the Board finds that the evidence added to the record since the final December 2008 denial is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for high cholesterol.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; to this extent only, the appeal is granted.

New and material evidence having not been received, the claim of entitlement to service connection for high cholesterol is not reopened; the appeal is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for hypertension so that he is afforded every possible consideration. 38 U.S.C.A. 
§ 5103A ; 38 C.F.R. § 3.159.

The Veteran contends that his hypertension is the result of his active military service.  He asserts that his hypertension developed in 1998 while in service and, while his blood pressure constantly fluctuated, he was not placed on any type of special diet or medication to control his high blood pressure during service.  

Generally, hypertension is defined as high arterial blood pressure above 140 mm Hg systolic and 90 mm Hg diastolic.  Dorland's Illustrated Medical Dictionary (31st ed. 2007), at 909.  VA regulations define hypertension to mean "that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm."  38 C.F.R. § 4.104, DC 7101, Note (1).  For a diagnosis of hypertension under the regulations, it must be confirmed by readings taken two or more times on at least three different days.  Id.

Here, the Veteran's service treatment records first note high blood pressure on a June 1998 physical examination, where such was 150/87.  The examiner noted that the Veteran's blood pressure was elevated and recommended that the Veteran's blood pressure be followed closely and treated if it remained high.  In November 1998, the Veteran's blood pressure was 171/99.  In February 2002, the Veteran's blood pressure was 150/102 and he was diagnosed with hypertension.  On his retirement physical examination in May 2002, the Veteran's blood pressure was 112/84 and he was noted as having borderline hypertension.  The Veteran also had numerous "borderline" blood pressure readings recorded from 1998 through his retirement in 2012.

In connection with his original claim for service connection for hypertension, the Veteran underwent a VA examination in June 2003.  The examiner noted that no claims file was available for review.  On physical examination, the Veteran's blood pressure was 124/80, 132/86, and 124/84.  The examiner concluded that hypertension was not validated because the readings were all within normal limits.  In August 2003, the Veteran underwent a VA hypertension examination.  After three separate days of blood pressure readings which ranged from 116/78 to 136/96, the examiner opined that the Veteran was "likely normotensive with this present examination although incomplete because of his jury duty (besides last two times in a few occasions Veteran had prehypertension level likely due to his rushing through traffic during his lunch time, later they came back at a normal level after he had time to relax)."  The examiner did not discuss the Veteran's in-service diagnoses of hypertension or his fluctuating and elevated blood pressure readings throughout service.

Subsequent post-service VA treatment records are silent for diagnoses related to high blood pressure or hypertension.  However, the Veteran had numerous elevated blood pressure readings in 2007 and 2008, including 178/92 in June 2007 and 169/107 in March 2008.  In March 2011, a private treatment note indicated that the Veteran's blood pressure readings were 147/101, 146/110, 140/108, and 138/106, and he was diagnosed with hypertension and placed on blood pressure medication.  In April 2011, the Veteran's blood pressure was 126/90.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Board finds that the aforementioned opinion is inadequate in that it does not provide enough information to decide the appeal.  The examiner concluded that the Veteran was normotensive despite also conceding that several of the Veteran's blood pressure readings were at the prehypertension level and expressly stated that the examination results were "incomplete."  See 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Furthermore, the opinion does not adequately address the Veteran's history of in-service elevated and fluctuating blood pressure readings or diagnoses of hypertension, including one such assessment just a month before the Veteran retired from active service.  While the Veteran had lower readings in-service as well, he has not had a VA examination to adequately assess his blood pressure fluctuations or to determine whether these elevated readings were precursors to his currently diagnosed hypertension or whether they were part of an unrelated non-permanent condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).

Moreover, in light of the ongoing post-service blood pressure readings over 140/90 and the March 2011 diagnosis of hypertension, the Board finds that another VA hypertension examination is necessary to determine whether the Veteran's currently diagnosed hypertension is related to his military service.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Additionally, the record reflects that the Veteran has been receiving regular treatment for his hypertension through VA and a private healthcare provider.  In this regard, there are VA treatment records dated through July 2008 and private treatment records dated through April 2011.  Therefore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified and updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from July 2008 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


2.  After completing the above actions, schedule the Veteran for a VA examination by a qualified examiner to determine the etiology of his claimed hypertension.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.

The VA examiner is requested to specifically address the following:	

(A)  Confirm whether the Veteran has a current diagnosis of hypertension.

(B)  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its onset in or is otherwise related to his active military service?  

(C)  The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that hypertension had its onset within one year following the Veteran's discharge from service in June 2002.  If so, the examiner should describe the manifestations.

In forming his or her opinion, the examiner is asked to specifically address the in-service diagnosis of hypertension on the February 2002 treatment note and the diagnosis of "borderline hypertension" on the May 2002 retirement report of medical examination.  The examiner is also asked to address the Veteran's elevated and fluctuating blood pressure readings while in-service and during post-service VA treatment, as well as the March 2011 blood pressure readings and diagnosis of hypertension.

When providing these opinions, the examiner should consider and discuss the Veteran's service records, VA and private treatment records, and any other relevant information.  A rationale for all opinions offered should be provided.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


